—In an action to recover damages for wrongful death, the defendants appeal from so much of an order of the Supreme Court, Nassau County (Carter, J.), dated March 30, 2001, as granted the plaintiffs motion for a protective order quashing a nonparty subpoena served upon the treating physician of the plaintiffs decedent.
Ordered that the order is affirmed insofar as appealed from, with costs.
A party seeking discovery from a nonparty witness must show special circumstances (see, Dioguardi v St. John’s Riverside Hosp., 144 AD2d 333, 334). The existence of such special circumstances is not established merely upon a showing that the information sought is relevant. Rather, special circumstances are shown by establishing that the information sought cannot be obtained from other sources (see, Murphy v Macarthur Holding B., 269 AD2d 507; Patterson v St. Francis Ctr., 249 AD2d 457; Anderson v Kamalian, 231 AD2d 659; Dioguardi v St. John’s Riverside Hosp., supra). Here, the Supreme Court properly determined that the defendants did not show special circumstances and therefore properly granted the plaintiffs motion for a protective order quashing the subpoena served on the treating physician of the plaintiffs decedent. Ritter, J. P., Goldstein, Friedmann and Crane, JJ., concur.